Supreme Court of Florida
                                   ____________

                                   No. SC14-721
                                   ____________


        IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                    ADMINISTRATION 2.520.

                                 [April 2, 2015]
                               REVISED OPINION

PER CURIAM.

       Consistent with the order entered in this case on April 2, 2015, the opinion

dated November 26, 2014, is withdrawn and the following revised opinion is

substituted in its place. 1

       We have for consideration an out-of-cycle report proposing amendments to

Florida Rule of Judicial Administration 2.520 (Documents) filed by The Florida




      1. We issue the revised opinion in response to a “Motion for
Reconsideration” filed by the Rules of Judicial Administration Committee asking
the Court to add new subdivision (d)(2)(C) (Paper Filings) to rule 2.520 to clarify
the implementation of the amendments to the rule adopted in the November 26,
2014, opinion, with respect to paper filings and to make several technical
corrections to the amendments to subdivision (d)(2)(A) (Format). In re Amend. to
Fla. Rule of Jud. Admin. 2.520, No. SC14-721 (motion filed Feb. 27, 2015).
Bar’s Rules of Judicial Administration Committee (Committee). See Fla. R. Jud.

Admin. 2.140(e). We have jurisdiction2 and adopt the amendments as proposed.

                                 BACKGROUND

      According to the Committee’s report, the more significant amendments

address format requirements for paper documents filed with the court and the use

of margins by the clerks of court, which are issues of great concern to the clerks.

The proposed amendments were approved by the Committee by a vote of 36-1 and

were unanimously approved by the Board of Governors of The Florida Bar.3 The

Committee did not publish the proposals before filing them with the Court. The

Court published the proposals for comment after they were filed. But, no

comments were filed.

                                 AMENDMENTS

      The more significant amendments are to subdivisions (b) (Type and Size)

and (d) (Recording Space) of the rule. In order to make it easier for clerks to scan

paper documents, subdivision (b) is amended, as proposed, to require paper

documents filed with the court to be legibly typewritten or printed, on only one




      2. See art. V, § 2(a), Fla. Const.

       3. The Committee approved proposed new subdivision (d)(2)(C) by a vote
of 31-0 and the Board of Governors Executive Committee unanimously approved
the proposal.


                                           -2-
side of letter-sized white recycled paper with one-inch margins and consecutively

numbered pages. Subdivision (b) also is amended, as proposed, to clarify that all

documents electronically filed must be filed in a format capable of being

electronically searched consistent with state and federal accessibility requirements.

Subdivision (d) (Recording Space) is amended, as proposed, to add a one-inch

margin requirement and format, location, and font-size requirements for the date

and time stamp on electronically filed documents. New subdivision (d)(2)(C), as

proposed in the Committee’s motion for reconsideration, provides a procedure for

docketing paper filings, which clerks of court continue to receive, especially from

self-represented parties, as authorized by rule 2.525(d).

                                  CONCLUSION

      Accordingly, we amend the Florida Rules of Judicial Administration as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. New subdivision

(d)(2)(C) shall become effective immediately upon the release of this revised

opinion. The remainder of the amendments shall become effective nunc pro tunc

January 1, 2015, at 12:01 a.m. to the extent they apply to electronic filings. The

Court recognizes that clerks of court may have had to vary from the requirements

of those amendments when docketing paper filings after January 1, 2015.

Therefore, as clarified with the addition of new subdivision (d)(2)(C), the


                                        -3-
remainder of the amendments shall become effective as they apply to paper filings

immediately upon the release of this revised opinion.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceedings – Florida Rules of Judicial Administration

Murray Bruce Silverstein, Chair, Rules of Judicial Administration Committee,
Greenberg Traurig, P.A., Tampa, Florida, Judge Jon Berkley Morgan, Past Chair,
Rules of Judicial Administration Committee, Kissimmee, Florida, John F.
Harkness, Jr., Executive Director, and Krys Godwin, Bar Staff Liaison, The
Florida Bar, Tallahassee, Florida,

      for Petitioner




                                       -4-
                                    APPENDIX


RULE 2.520.        DOCUMENTS

       (a) Electronic Filing Mandatory. All documents filed in any court shall
be filed by electronic transmission in accordance with rule 2.525. “Documents”
means pleadings, motions, petitions, memoranda, briefs, notices, exhibits,
declarations, affidavits, orders, judgments, decrees, writs, opinions, and any other
paper or writing submitted to a court.

        (b) Type and Size. Documents subject to the exceptions set forth in rule
2.525(d) shall be legibly typewritten or printed, on only one side of letter sized (8
1/2 by 11 inch) white recycled paper with one inch margins and consecutively
numbered pages filed on recycled paper measuring 8 ½ X 11 inches. For purposes
of this rule, paper is recycled if it contains a minimum content of 50 percent waste
paper. Xerographic rReduction of legal-size (8 1/2 by 14 inches) documents to
letter size (8 1/2 by 11 inches) is prohibited. All other documents filed by
electronic transmission shall comply with rule 2.526 and be filed in a format
capable of being electronically searched and printed in a format consistent with the
provisions of this rule.

      (c) Exhibits. Any exhibit or attachment filed with pleadings or papersto
any document may be filed in its original size.

      (d)    Recording Space and Space for Date and Time Stamps.

              (1) On all papers and documents prepared and filed by the court or
by any party to a proceeding which are to be recorded in the public records of any
county, including but not limited to final money judgments and notices of lis
pendens, a 3-inch by 3-inch space at the top right-hand corner on the first page and
a 1-inch by 3-inch space at the top right-hand corner on each subsequent page shall
be left blank and reserved for use by the clerk of court.

            (2) On all documents filed with the court, a 1-inch margin on all
sides must be left blank for date and time stamps.

                     (A) Format. Date and time stamp formats must include a
single line detailing the name of the court or Portal and shall not include clerk
seals. Date stamps must be 8 numerical digits separated by slashes with 2 digits for
the month, 2 digits for the day, and 4 digits for the year. Time stamps must be

                                        -5-
formatted in 12 hour time frames with a.m. or p.m. included. The font size and
type must meet the Americans with Disabilities Act requirements.

                    (B) Location. The Portal stamp shall be on the top left of the
document. The Florida Supreme Court and district courts of appeal stamps shall
be on the left margin horizontally. Any administrative agency stamp shall be on the
right margin horizontally. The clerk’s stamp for circuit and county courts shall be
on the bottom of the document.

                    (C) Paper Filings. When a document is filed in paper as
authorized by rule, the clerk may stamp the paper document in ink with the date
and time of filing instead of, or in addition to, placing the electronic stamp as
described in subdivision (B). The ink stamp on a paper document must be legible
on the electronic version of the document, and must neither obscure the content or
other date stamp, nor occupy space otherwise reserved by subdivision (B).

        (e) Exceptions to Recording Space. Any papers or documents created
by persons or entities over which the filing party has no control, including but not
limited to wills, codicils, trusts, or other testamentary documents; documents
prepared or executed by any public officer; documents prepared, executed,
acknowledged, or proved outside of the State of Florida; or documents created by
State or Federal government agencies, may be filed without the space required by
this rule.

      (f)    Noncompliance. No clerk of court shall refuse for filingto file any
document or paper because of noncompliance with this rule. However, upon
request of the clerk of court, noncomplying documents shall be resubmitted in
accordance with this rule.

                                Court Commentary

                                    [No Change]




                                        -6-